Citation Nr: 1539232	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  15-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1943 to March 1945 and from March 1946 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran presented testimony at a Board video conference hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the pendency of the claim, the Veteran's Forced Expiratory Volume (FEV)-1 has been measured with relevant results of 49 percent and 50 percent; his FEV-1/Forced Vital Capacity (FVC) has measured with relevant results of 50 percent and 58 percent and the FEV-1/FVC results have been determined to be the most accurate results.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for the COPD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.97, Diagnostic Code 6604 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA must inform the veteran what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The required notice must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In an increased rating case, VA must inform the veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).  A September 2013 VA letter, although issued shortly before this particular claim was filed, satisfied the duty to notify provisions with respect to the an increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  Moreover, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records, VA treatment records and VA examination reports are associated with the claims file.  Additionally, although a May 2014 VA treatment stated the Veteran referenced a diagnosis of COPD from the Mayo Clinic; in July 2015 testimony the Veteran stated he had not received any private treatment for COPD.  Moreover, a May 2010 VA treatment record reflected a diagnosis of COPD.  As such, another remand to obtain any such records is not warranted. 

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided respiratory examinations to the Veteran in June 2014 and May 2015.  Each VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disability and addressed the disability in the context of the rating criteria, the Board concludes that the most VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Thus, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim on appeal.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

The Veteran was initially granted service connection for bronchial asthma and was assigned an evaluation of 10 percent from February 10, 1946.  The Veteran's evaluation was determined to be noncompensable from May 14, 1951 to October 4, 2013.  In the July 2014 rating decision at issue, the RO increased the Veteran's rating for the respiratory disability, recharacterized as COPD, to 30 percent effective October 4, 2013.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the rating period on appeal.

As noted, the Veteran is service connected for COPD.  Under Diagnostic Code 6604, a 30 percent evaluation is warranted for pulmonary function tests showing FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) 56 to 65 percent predicted.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97 (2014), Diagnostic Code 6604.

Additionally, when there is a disparity between the results of different pulmonary function tests (PFTs) so that the level of evaluation would differ depending on which test result is used, the evaluation is to be assigned based on the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96(d)(6) (2014).

In consideration of the rating period on appeal, the relevant evidence which measured the Veteran's pulmonary function in the context of the rating criteria consists of the June 2014 and May 2015 VA respiratory examinations.  Pulmonary testing conducted by VA in June 2014 revealed post-bronchodilator of FEV-1 results of 49 percent, and post-bronchodilator FEV-1/FVC results of 63 percent.  See 38 C.F.R. § 4.96(d)(5) (when evaluating based on PFTs, use post-bronchodilator results in applying the evaluation criteria unless the post-bronchodilator results are poorer than the pre-bronchodilator results).  The DLCO was not recorded as the June 2014 examiner found such was not indicated for the Veteran's condition.  

Pulmonary testing conducted by VA in May 2015 revealed post-bronchodilator of FEV-1 results of 50 percent, and pre-bronchodilator FEV-1/FVC results of 58 percent and post-bronchodilator FEV-1/FVC results of 56.  Id.  The DLCO was not recorded as the May 2015 VA examiner found such was not indicated for the Veteran's condition.  

Both the June 2014 and May 2015 VA examiners noted the Veteran reported using an inhaled bronchodilator daily and the June 2014 VA examiner noted the use of antibiotics.  Both examiners found Veteran's COPD did not require the use of oral or parenteral corticosteroid medications or oxygen therapy. 

Based on the PFTs contained in the June 2014 and May 2015 VA examination reports, the Board finds that an evaluation greater than 30 percent is not warranted at any point during the appeal period.  The FEV-1/FVC results of 63 and 58 percent each warrant a 30 percent evaluation, respectively.  The Board acknowledges the both FEV-1 test results, of 49 percent in June 2014 and 50 percent in May 2015, would warrant a higher evaluation.  However, the each VA examiner specifically stated that the FEV-1/FVC test results from both examinations more accurately portray the level of the Veteran's service-connected disability.  As noted above, the regulations do not require the examiner to provide a rationale for this determination. Rather, the Board, in evaluating the Veteran's disability level, is directed to use the test result that the examiner stated most accurately reflected the level of disability.  38 C.F.R. § 4.96(d)(6).  Thus, in accordance with 38 C.F.R. § 4.96(d)(6), the Board will apply the diagnostic criteria to this particular test. 

The Board acknowledges the Veteran's contentions that his service-connected COPD warrants a higher evaluation.  Specifically, such included July 2015 testimony, as well as other statements, in which he reported chest congestion, which he stated led to coughing and increased shortness of breath.  While the Board does not question the Veteran's lay reports, in determining the actual degree of disability, the Board finds that objective medical examinations are more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran are of less probative weight than the competent medical evidence in determining whether the rating criteria under 38 C.F.R. § 4.97 with respect to determining the severity of his service-connected COPD, as the rating criteria specifically contemplate the application of objective pulmonary function testing.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

Ratings under 38 C.F.R. § 4.96, Diagnostic Codes 6600 through 6817 and 6822 through 6847will not be combined.  A single rating will be assigned under the rating code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96 (a).  

The June 2014 VA examiner noted a diagnosis of chronic bronchitis in 1946.  However, the June 2014 VA examiner further stated the bronchial asthma has now been replaced with COPD and that the Veteran's lung disease, now regarded as severe, is chronic, and is not episodic of wheezing characteristics of asthma.  Nonetheless, the Board has also considered whether a higher rating could be assigned under Diagnostic Code 6602 as the May 2015 VA examiner diagnosed asthma.  Under Diagnostic Code 6602, a 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  However, the May 2015 VA examiner stated the Veteran had not had asthma attacks or exacerbations in the past 12 months nor did he visit a physician for exacerbations.  Additionally, both the June 2014 and May 2015 VA examiners found the Veteran did not take systemic corticosteroids, thus, a rating in excess of 30 percent under this code is not warranted.  Also, assignment of a separate rating under this code is impermissible.  38 C.F.R. § 4.96 (a).  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b) (2014).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

Here, the manifestations of the Veteran's COPD are contemplated, both in kind and severity, by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms. Essentially, he has shortness of breath, difficulty breathing, wheezing, chest congestion and coughing, among other similar symptoms.  When comparing this disability picture with the symptoms contemplated by the rating criteria, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the rating category.  Additionally, higher ratings are available for more severe manifestations of COPD.  Thus, greater disability than that suffered by the Veteran is addressed by the schedular criteria.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

A claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record in this case.  In a September 2014 statement the Veteran reported he was unemployable and in his January 2015 VA Form 9, substantive appeal, he reported that he was 89 years old and would not be able to work at all.  However, in December 2014 and June 2015 statements the Veteran's representative clarified the Veteran was not claiming entitlement to a TDIU. Moreover, even in the September 2014 and January 2015 statements, the Veteran did not specifically assert that he was unemployed due to COPD.  Therefore, further consideration of a TDIU is not warranted.

For the foregoing reasons, the Board finds that the claim for a rating in excess of 30 percent for COPD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for COPD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


